Citation Nr: 0317822	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-21 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for herniated nucleus pulposus and spondylosis of 
the cervical spine (cervical spine disability).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1983 
to September 1983, and from September 1988 to July 1989.  The 
veteran had other periods of inactive duty for training, to 
include March 6, 1994.  The veteran served on active duty 
from July 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In the November 1999 
decision, the RO granted service connection for herniated 
nucleus pulposus and spondylosis of the cervical spine and 
assigned an initial 40 percent rating, effective February 17, 
1998.  In the latter rating action, the RO denied the 
veteran's claim seeking a TDIU.  The veteran perfected 
appeals of both of these determinations to the Board.

Because the veteran has disagreed with the initial rating 
assigned for her cervical spine disability, the Board has 
characterized this claim as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When this case was previously before the Board in June 2001, 
the veteran's claim challenging the initial 40 percent rating 
assigned for her cervical spine disability was remanded for 
further development.  As noted above, since that time, she 
has also perfected an appeal of the RO's denial of her TDIU 
claim.

Finally, on her September 2000 Substantive Appeal, on VA Form 
9 (Appeal to the Board), the veteran requested that she be 
afforded a hearing before a Member of the Board (now known as 
a Veterans Law Judge) at the local VA office.  In a signed 
statement, however, dated in October 2000, the veteran 
indicated that she no longer wished to testify at such a 
hearing.  In light of the above, the Board concludes that the 
veteran has withdrawn her request for a Board hearing.  

REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was enacted.  This liberalizing 
law is applicable to the veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board remanded the veteran's cervical spine 
disability claim in June 2001 for further development and 
adjudication.  Although the RO's October 2002 rating 
decision, a copy of which was included in the Supplemental 
Statement of the Case (SSOC), dated that same month, 
essentially complied with the dictates of the remand, neither 
the veteran nor her representative were issued any sort of 
notification of the VCAA and the effect it had on her claim 
in appellate status; the SSOC merely provided the text of the 
regulations implementing the Act.  The Board points out that 
the claims folder was returned to the Board in late March 
2003, more than two years after the VCAA was enacted.  The 
Board finds that the RO should inform the veteran and her 
representative of the VCAA and its notification provisions.  

With regard to the veteran's cervical spine disability claim, 
the Board observes that in the October 2002 SSOC, the RO 
noted that the regulations pertaining to Diagnostic Code 
5293, intervertebral disc syndrome, were revised, effective 
September 23, 2002, and provided her  the old and the new 
criteria.  67 Fed. Reg. 54345-54349 (2002).  Where, as here, 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In light of the revision of the criteria for evaluating 
intervertebral disc syndrome, however, the Board is of the 
opinion that an updated examination should be accomplished to 
determine the current nature of the veteran's low back 
disability.  

The Board notes that the resolution of the cervical spine 
disability claim could well impact upon the Board's 
consideration of the total rating issue.  As such, the Board 
finds that the cervical spine disability claim is 
inextricably intertwined with the total rating issue, and 
therefore a decision by the Board on the veteran's total 
rating claim would at this point be premature.  See Henderson 
v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  With respect to the TDIU claim, 
though, as the RO has pointed out in the January 2003 SSOC, 
the March 2002 VA examination report reflects that the 
veteran was working 36 hours a week in a physician's office 
and thus may not be entitled to this benefit.  See 38 C.F.R. 
§ 4.16 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
her representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims of 
entitlement to an initial disability 
rating in excess of 40 percent for a 
cervical spine disability, and 
entitlement to a TDIU rating.  The letter 
should also specifically inform the 
veteran and her representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on her 
behalf.  

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated her since service for cervical 
spine problems.  This should specifically 
include requesting any records of the 
veteran's treatment, dated since October 
2000, from SECO physical therapy in 
Ilion, New York, and any records, dated 
since June 2002, from the Syracuse, New 
York, VA Medical Center.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to service-
connected cervical spine disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

With respect to the veteran's orthopedic 
pathology, the examiner should identify 
and express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion and 
the presence or absence of muscle spasm) 
of the veteran's cervical spine 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  In rendering this 
opinion, the orthopedic examiner should 
fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of cervical spine.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  In addition, if 
possible, the examiner should state 
whether the cervical spine disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of the veteran's 
intervertebral disc syndrome and express 
an opinion as to their severity.  The 
examiner must also opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
cervical spine disability alone renders 
her unable to secure or follow a 
substantially gainful occupation; in 
offering this assessment, the examiner 
must comment on whether the veteran 
continues to be working in a physician's 
office.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims of entitlement to an 
initial disability rating in excess of 40 
percent for a cervical spine disability, 
and entitlement to a TDIU rating.  In 
doing so, the RO must again consider both 
the former and revised criteria set forth 
in service-connected 5293.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


